Citation Nr: 1707985	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-09 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right neck mass and left thyroid disorder with cystic mass, claimed as biomechanical tumor in the throat, due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1967 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claim in September 2015 for additional development.  


FINDING OF FACT

The Veteran's right neck mass and left thyroid disorder with cystic mass are not related to service, to include exposure to herbicides and jet fuel.


CONCLUSION OF LAW

The criteria for service connection for right neck mass and left thyroid disorder with cystic mass have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran contends that his right neck mass and left thyroid disorder with cystic mass, for which he underwent surgery in March 2011, were caused by his exposure to herbicides in service.  In the alternative, he contends the conditions are related to exposure to hazardous materials such as jet fuel during service, due to his duties as a jet aircraft mechanic in the Air Force.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Moreover, effective June 19, 2015, the presumptive provisions apply to certain members of the Air Force or Air Force Reserve who had types of contact with C-123 aircraft known to have been used to spray herbicide agents during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(v).  Furthermore, the presumptive provisions apply to certain service members who served on the perimeter of bases in Thailand during the Vietnam era.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran indicated in a July 2012 statement that he served in Udorn Airfield, Thailand from November 1968 to November 1969.  He noted his primary duties involved testing engines and performing guard duty on the perimeter of the base.  He stated he also went into Vietnam, including Saigon and Cam Ranh Bay although military records will not reflect this.  He further indicated that Udorn had its share of C-123 and C-124 aircraft coming in and out of the base and that he likely worked on these aircraft.

A review of the Veteran's service treatment records indicate no diagnosis, complaints or treatment for the claimed thyroid disorder or tumor in his throat, including the December 1970 separation examination.  However, there is a May 1967 service record which indicated the Veteran received treatment for a sore throat and was diagnosed with tonsillitis.

Post-service records reflect that the Veteran underwent a March 2011 procedure in his neck and throat region.  The record reflects right neck mass excision, including an epidermoid cyst, as well as left thyroid with cystic mass excision, with parathyroid adenoma, thyroid parenchyma and two lymph nodes negative for tumor.

Thereafter, the Veteran was afforded a September 2011 VA examination in which he reported that his thyroid disorder caused fatigability, sleepiness, emotional instability, depression, slowing of thought, poor memory and difficulty swallowing.  The examiner noted it is less likely than not the thyroid mass status post surgery is related to in-service tonsillitis.  He stated there is no correlation between the findings.

The Veteran's claim was remanded in September 2015 for further development.  The remand directives indicated the RO was to contact the Veteran and ask him to provide any information or evidence in his possession involving C-123 aircraft being serviced at locations at which he was stationed during the Vietnam era.  The Board directed that if the RO could verify that C-123 aircraft were regularly and repeatedly serviced at the Veteran's locations, then his claims file was to be forwarded to a VA examiner to provide an opinion in regard to the etiology of the Veteran's thyroid conditions.

The RO then issued a September 2015 letter to the Veteran which was returned as undeliverable.  The letter inquired into the Veteran's involvement with the Vietnam era C-123 aircraft to establish his exposure to herbicides in service.  The RO then successfully updated the Veteran's address and issued an October 27, 2015 letter enclosing the original September 28, 2015 letter.  Therefore, in this regard, the RO satisfied the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contacted the RO January 19, 2016 and restated his contentions that he was stationed in Thailand, Cam Rahn Bay and Saigon, and was in contact with C-123 and F-4 aircraft.

Giving the Veteran the benefit of the doubt with regard to his in-service herbicide exposure, the RO then provided the Veteran an additional VA opinion.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The examiner provided an April 2016 opinion in which he indicated that the Veteran's recent March 2016 thyroid scan demonstrated a diagnosis of non-toxic multinodular goiter.  He noted there have been new studies demonstrating "limited or suggestive evidence" that links Agent Orange exposure to bladder cancer and hyperthyroidism.  However, he stated while there appears to be current evidence of association, there is not evidence of cause and effect.  He further stated the Veteran has not had hyperthyroidism as his thyroid nodules and cysts are "non-toxic," meaning they are not causing an increase in thyroid hormone production.  He noted the Veteran also had primary hyperparathyroidism which is a totally separate and unrelated disease process from the thyroid nodules and cysts.

The April 2016 examiner concluded it is much less likely than not that the Veteran's right neck mass and left thyroid disorder with cystic mass, claimed as biochemical tumor in the throat, manifested as a result of exposure to herbicides or jet fuel during service.  He stated there is no diagnosis of hyperthyroidism and no association between the diagnosis of thyroid nodules and cysts, known as multinodular goiter, with the subsequent development of hyperthyroidism.  He stated there is also no evidence in the medical literature of additional risk of thyroid disease associated with exposure to jet fuel.  He further indicated there is no medical literature to support an association between exposure to Agent Orange or jet fuels and the development of primary hyperparathyroidism, for which the Veteran was successfully treated with surgery.

Based on the foregoing medical expert opinion, the Board finds that the Veteran's left thyroid disorder with cystic mass, claimed as biomechanical tumor in the throat, is not related to service, to include exposure to herbicides or jet fuel.  In this regard, the Board accords great probative weight to the April 2016 VA opinion.  The examiner is an otolaryngologist (based on a simple internet search), an appropriate specialty for the Veteran's conditions.  His opinion considered all of the pertinent evidence of record, to include the statements of the Veteran and the complete medical history, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting medical literature as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board finds the April 2016 opinion persuasive as the examiner explained that while the Veteran may have been exposed to herbicides and jet fuel during service, there is no medical literature to support an association between exposure to Agent Orange or jet fuels and the development of primary hyperparathyroidism, or thyroid nodules or cysts.

As noted above, the Veteran has claimed throughout his appeal that his thyroid disorder may be related to his exposure to Agent Orange in service.  Based on the Veteran's lay statements and affording him the benefit of the doubt, he is presumed to have been exposed to herbicides such as Agent Orange due to service, which included entry into Vietnam and/or maintaining C-123 aircraft.  However, the Veteran's current thyroid disorder with cystic mass is not identified among the diseases for which service connection may be presumed as a result of herbicide exposure.  38 C.F.R. § 3.309(e).  Therefore, presumptive service connection is not applicable in this claim, even with the Veteran being exposed to herbicides in service.  The Board notes that even if the Veteran was diagnosed with thyroid cancer (see March 2013 Veteran's statement), that condition is not identified among the diseases for which service connection may be presumed as a result of herbicide exposure.  Under 38 C.F.R. § 3.309(d), presumed service connection for thyroid cancer is limited to radiation-exposed veterans only.

Further, although the Veteran has reported that his exposure to Agent Orange or jet fuel may have led to his thyroid disorder, there is no competent medical evidence specifically associating the thyroid disorder as directly related to herbicide exposure or jet fuel.  The Board notes the Veteran himself has consistently reported his contentions.  He indicated in the March 2013 statement that he received the Vietnam Service Medal and Vietnam Campaign Medal and on more than one occasion went into Saigon and Cam Ranh Bay.  He indicated he was involved with a load master in Thailand loading barrels which contained hazardous material sprayed along the rivers.  While the Board acknowledges the Veteran's opinions as to the etiology of his thyroid disorder, the Board also finds that any determination as to the nature and etiology of a thyroid disorder is medically complex in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).

In certain circumstances lay evidence may be sufficient to establish a causal relationship.  However, here the medical etiology is complex.  Thus, the Veteran, as a layperson, is not competent to offer a medical opinion as to the cause of such thyroid disorder as he has not demonstrated that he possesses the requisite specialized knowledge.  Such an opinion requires medical expertise, and therefore, the April 2016 opinion from a physician with a specialty in otolaryngology is afforded much greater probative weight than the Veteran's lay opinions.

In summary, the Board finds that the Veteran's thyroid disorder is not related to service, including his presumed exposure to Agent Orange and jet fuel during service.

Lastly, to the extent the theory is reasonably raised, the Board does not find that the Veteran's current thyroid problems are related to the in-service tonsillitis.  The September 2011 VA examiner persuasively explained the lack of a medical correlation between the two. 

In reaching these findings, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a thyroid disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for right neck mass and left thyroid disorder with cystic mass is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


